      Case 2:13-cv-05438-ERK-AYS Document 278 Filed 08/10/21 Page 1 of 3 PageID #: 4783

             Hon. Sam 2



                                     Via ECF
  2727 Paces Ferry Road SE
  One Paces West, Suite 750          August 10, 2021
   Atlanta, Georgia 30339
        ______________
                                     Hon. Anne Y. Shields, U.S.M.J.
 1979 Marcus Ave, Suite 210          Eastern District of New York
Lake Success, New York 11042         100 Federal Plaza
      ______________                 Central Islip, NY 11722
Darren T. Kaplan                     RE: Moss v. First Premier Bank, Case No. 2:13-CV-05438-ERK-AYS
404.537.3300, ext. 101
                                         Motion for Scheduling Conference as Required by Scheduling
212.999.7370, ext. 101
                                         Order of July 13, 2021
404.537.3320 (fax)
dkaplan@kaplangore.com
Admitted in CT, GA, and NY           Dear Magistrate Judge Shields:
                                     I am counsel for Plaintiff Deborah Moss in the above matter. Judah Druck
                                     is counsel for Defendant First Premier Bank. Pursuant to the Parties’
                                     Proposed Discovery, Settlement Conference, and Motion Schedule (ECF
                                     No. 276) and the Court’s Scheduling Order of July 13, 2021, entering the
                                     same, the Parties hereby state their respective positions on the case
                                     schedule, as the FTC has not yet produced any of the subpoenaed
                                     information or data.
                                     Plaintiff’s Position
                                     On July 12, 2021, this Court entered an Order approving the parties’
                                     proposed Discovery, Settlement Conference, and Motion Schedule. That
                                     schedule was concerned primarily with expert discovery with a deadline
                                     of October 29, 2021, to complete expert discovery. The proposed
                                     discovery schedule contemplated delivery of certain data Plaintiff had
                                     subpoenaed from the Federal Trade Commission by August 2, 2021,
                                     which one of Plaintiff’s experts required in order to complete his report.1
                                     To date, the FTC has not delivered that data but has indicated it intends to
                                     do so. A complicating factor is the FTC Office of General Counsel’s view
                                     that the data sought cannot be disclosed without notice to all affected
                                     individuals under the Privacy Act of 1974. Per the FTC General Counsel,
                                     140,976 individuals met Plaintiff’s description of putative class
                                     membership and thus would need to be noticed. Further, the FTC believes
                                     as many as 40% of those receiving notice would then seek additional
                                     information from the FTC.


             1
               Following the filing of the proposed schedule, it became evident that Plaintiff’s other expert, Cathy
             Glassman, also may have needed to review some of the FTC data in order to opine on Plaintiff’s contemplated
             formula for computation of damages. The litigants have resolved that issue and Ms. Glassman’s initial report
             has now been served with a potential subsequent report limited solely to damages to follow.
    Case 2:13-cv-05438-ERK-AYS Document 278 Filed 08/10/21 Page 2 of 3 PageID #: 4784


Hon. Anne Y. Shields, U.S.M.J.
August 10, 2021
Page 2


                  As the Court is aware, under Touhy and its progeny, litigation over compulsory process
                  with a federal agency is generally lengthy and uncertain. Thus, an attempt to obtain an
                  order from a U.S. District Court compelling the FTC’s compliance with the subpoena might
                  do little to expedite the process. Moreover, so long as the FTC appears willing to comply
                  with the subpoena without adversarial litigation, Plaintiff’s counsel is reluctant to adopt a
                  more aggressive posture.
                  With this in mind, Moss suggests a solution that can advance expert discovery while
                  deferring the delivery of FTC data until a later point in this litigation. Plaintiff proposes
                  that the FTC provide the litigants with a detailed description of the data it is prepared to
                  turn over rather than the data itself. That description could also include an electronic
                  spreadsheet “null data” file that would replicate the form the FTC’s data production would
                  take but would not contain actual data values in the spreadsheet cells. Plaintiff’s expert
                  could then incorporate that description into his report and explain how the FTC’s data could
                  be used to: (1) identify class members; (2) provide notice to the class and (3) compute class
                  member damages. Plaintiff’s other expert could then opine on the propriety of that damage
                  computation. Production of the FTC’s actual data would await an order granting class
                  certification.2
                  There would need to be a modest extension of the expert discovery schedule in order to
                  allow the FTC to comply with this solution, but nothing like what would be required were
                  the actual FTC data to be disclosed.
                  Plaintiff’s counsel is reasonably confident that the FTC General Counsel will agree to this
                  proposal since it saves all sides significant time and expense and is a reasonable solution
                  to the current situation. However, before presenting this solution to the FTC, Plaintiff
                  wishes to present it to the Court since without the Court’s approval, the proposal is a dead
                  issue.
                  Defendant’s Position
                  On June 29, 2021, Defendant explained that it would not join Plaintiff’s motion requesting
                  an extension to the then-operative schedule, including because (1) there is no reason to
                  delay expert discovery, as Moss’s data expert has been in possession of First Premier’s
                  ACH data for nearly four months; (2) that it was likely that the FTC data would not be
                  provided within the thirty days requested by Moss; (3) that another extension would
                  prolong motion deadlines and continue to delay class certification and summary judgment
                  briefing; and (4) that an extension would likely prejudice First Premier because of the
                  discovery it may need from the FTC once it produces the information subpoenaed by the
                  Parties. (ECF No. 272.)


       2
           Were the Court to deny Plaintiff’s motion for class certification, then the FTC data issue would be moot.
    Case 2:13-cv-05438-ERK-AYS Document 278 Filed 08/10/21 Page 3 of 3 PageID #: 4785


Hon. Anne Y. Shields, U.S.M.J.
August 10, 2021
Page 3


              As fact discovery deadline has now passed and the FTC has yet to produce any
              information—and appears it will not do so until additional steps of unknown duration are
              taken—First Premier’s concerns remain and First Premier therefore respectfully repeats its
              prior position that it is unwilling to join any additional request for an extension of the
              operative Scheduling Order at this time, but that if the schedule were to be extended again,
              it should specifically account for First Premier’s opportunity to obtain necessary responsive
              and rebuttal information and evidence from the FTC or otherwise, as set forth in the most
              recent schedule.
              The parties request a telephone conference at the Court’s earliest convenience to further
              discuss this issue and to answer any questions the Court may have.


                                                                    Respectfully,



                                                                    Darren T. Kaplan, Kaplan Gore LLP




                                                                    Judah A. Druck, Maslon LLP
       cc:    All Counsel of Record
